321 S.E.2d 880 (1984)
STATE of North Carolina
v.
Terry Orlando REID.
No. 209A84.
Supreme Court of North Carolina.
November 6, 1984.
*881 Rufus L. Edmisten, Atty. Gen. by Guy A. Hamlin, Asst. Atty. Gen., Asheville, for the State.
Michael R. Greeson, Jr., Winston-Salem, for defendant-appellant.
PER CURIAM.
Defendant was first tried at the 7 November 1983 Session of Forsyth Superior Court before Judge James Long. The proceedings ended in a mistrial when the jury was unable to agree on a verdict. Defendant, an indigent, then moved that he be provided with a transcript of this trial. Judge Long allowed the motion.
At the 28 November 1983 Session of Forsyth Superior Court defendant moved again that he be given a transcript of the first trial before being tried again. He advised the court of Judge Long's order that he be provided a transcript of the first trial; that no transcript had yet been provided; and that he needed the transcript "to effectively cross-examine the state's witnesses at this time." The court reporter for the first trial advised the court that she had not had time to prepare the transcript "since it's only been two weeks" since the first trial but that she could have the transcript prepared in two more weeks. Whereupon the court denied defendant's motion without evidence or findings that defendant had no need for a transcript or that there was available to defendant a substantially equivalent alternative. The trial proceeded without defendant's having been furnished a transcript of the first trial.
Under these circumstances, requiring defendant to be retried without providing him with a transcript of his first trial is error entitling defendant to a new trial. Britt v. North Carolina, 404 U.S. 226, 92 S. Ct. 431, 30 L. Ed. 2d 400 (1971); State v. Rankin, 306 N.C. 712, 295 S.E.2d 416 (1982); State v. McNeill, 33 N.C.App. 317, 235 S.E.2d 274 (1977).
NEW TRIAL.